Marshall, J.
It does not seem best to review tbe evidence here, in detail, to demonstrate tbe correctness of tbe conclusion to which we have arrived. Tbe statement of facts sufficiently justifies that. It indicates that tbe opinion which tbe trial judge bad at tbe close of tbe evidence was well grounded. On tbe motion to correct tbe verdict and for judgment in respondent’s favor, be carefully reviewed tbe evidence ; showing that it was tbe duty of Sloan, and of no one else on tbe particular occasion, to turn tbe switch; that it was bis duty, and that of no one else, to give tbe signals for tbe movement of cars; that be, and no one else, gave tbe signals, and that tbe movements, up to' tbe time be stepped into tbe region of danger and was killed, were under bis personal direction.
*649From tbe nature of tbe case, tbe rule applies, very strongly, that in determining wbetber there is a jury question for solution tbe trial judge has such superior opportunity for reaching a right conclusion as to tbe matter of fact involved,— that is as to wbetber there is room in tbe evidence for a determination to a reasonable certainty in either of two ways, that bis decision is entitled to such weight on appeal as not to be legitimately disturbable without a manifest showing of its being wrong. Tbe mere fact, looking at tbe printed record alone, that we would incline to a different view, is not sufficient. Tbe weight of superior opportunity below to discover tbe right of tbe matter, would still bear down tbe scales in favor of tbe decision complained of. All reasonable doubts arising from tbe record itself, and those arising from appreciably contemplating the peculiarly advantageous position of tbe trial judge, must be overcome, in such a case as this, in order to successfully challenge tbe initial decision. As has been said, over and over again, that dignity is due to tbe decisions of trial judges on matters of fact. Tbe letter and spirit of our system of jurisprudence demands and commands it. Justice, in general, will be most certainly effectuated by this court firmly adhering to such rule. Such a course will give courage and stimulus to trial judges to perform the whole duty of their high office and shape litigation speedily, directly, economically, and certainly as practicable, to a finality. Any other course would strongly tend to weaken trial jurisdictions where there is most need of executive strength and judicial courage.
Testing tbe record before us by the rule indicated, we fail to discover any fair ground for disturbing the judgment appealed from. We come far short of being able to say the court below was wrong in deciding that there was no evidence of negligence on the part of either Kessler or Hawkins. The fact that the finding as to Hawkins’s duty to turn the switch was not formally changed or set aside, is immaterial. The *650erroneous notion entertained by tbe jury, if they intelligently considered tbe matter at all, tbat Hawkins was negligent must bare been grounded on tbe theory, wbicb is not only without support in tbe record but contrary to all tbe evidence on tbe subject, — that it was bis duty to turn tbe switch. Therefore tbe change of one in effect changed tbe other; and, in any event, tbe court might have granted judgment in defendant’s favor, notwithstanding tbe verdict, without changing any of tbe answers; though to first shape tbe verdict' so as, on its face, to form a basis for the judgment, is tbe usual practice and is the formal, if not the best, though not essential way. What is said on this subject applies to the fact that the finding as to the negligence of Sloan being slighter than that of the trainmen was not changed. The change so as to negative there having been negligence of any one but Sloan, carried with it the comparative found feature of his negligence. Moreover, his fault, in the judgment of the trial court, appeared conclusively from the evidence, leaving the jury finding in the case, really immaterial.
By the Court. — Judgment affirmed.
The following opinion was filed January 28, 1913: